Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141566                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 141566
                                                                   COA: 297972
                                                                   Kalamazoo CC: 2009-000036-FH
  JAYCE ALLEN SMITH,
           Defendant-Appellant.

  _________________________________________/

         By order of November 22, 2010, the application for leave to appeal the June 23,
  2010 order of the Court of Appeals was held in abeyance pending the decision in People
  v Smith (Docket No. 140371). On order of the Court, the case having been decided on
  December 29, 2010, 488 Mich 193 (2010), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           p0228                                                              Clerk